          Case 5:20-cv-00487-D Document 13 Filed 06/23/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

PAMELA JORDAN,                                  )
                                                )
                            Plaintiff,          )
                                                )
v.                                              )       Case No. CIV-20-487-D
                                                )
GREAT AMERICAN SECURITY                         )
INSURANCE COMPANY,                              )
                                                )
                            Defendant.          )

                                         ORDER

       Following removal of this case from state court, Defendant moved to dismiss

Plaintiff’s Petition. [Doc. No. 5]. During the pendency of the motion, Plaintiff filed an

Amended Complaint [Doc. No. 12]. This Amended Complaint supersedes Plaintiff’s

original pleading and renders it of no legal effect. See Davis v. TXO Prod. Corp., 929 F.2d

1515, 1517 (10th Cir. 1991); Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d

1177, 1180–81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007).

Thus, Defendant’s motion directed at the Petition is moot.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss [Doc. No.

5] is DENIED as moot, without prejudice to refiling a motion directed at the Amended

Complaint.
   Case 5:20-cv-00487-D Document 13 Filed 06/23/20 Page 2 of 2



IT IS SO ORDERED this 23rd day of June 2020.
